USCA4 Appeal: 22-1305      Doc: 20         Filed: 12/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1305


        KERRIN ANN BARRETT,

                            Plaintiff - Appellant,

                     v.

        PAE INCORPORATED,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:21-cv-00107-RDA-JFA)


        Submitted: November 23, 2022                                Decided: December 29, 2022


        Before DIAZ and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Kerrin Ann Barrett, Appellant Pro Se. John Michael Remy, JACKSON LEWIS PC,
        Reston, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1305         Doc: 20     Filed: 12/29/2022     Pg: 2 of 2




        PER CURIAM:

              Kerrin Ann Barrett appeals the district court’s order dismissing on res judicata

        grounds her civil complaint asserting claims under the False Claims Act, 31 U.S.C.

        § 3730(h), and the National Defense Authorization Act, 41 U.S.C. § 4712. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. Barrett v. PAE Inc., No. 1:21-cv-00107-RDA-JFA (E.D. Va.

        Feb. 16, 2022). We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2